UNITED STATES COURT OF APPEALS                       FILED
                             FOR THE NINTH CIRCUIT                          DEC 5 2019
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
SEAN HALL, doing business as Gimme                No.   18-55426
Some Hot Sauce Music, an individual;
NATHAN BUTLER, doing business as                  D.C. No.
Faith Force Music, an individual,                 2:17-cv-06882-MWF-AS
                                                  Central District of California,
                  Plaintiffs-Appellants,          Los Angeles

 v.                                               ORDER

TAYLOR SWIFT, an individual; et al.,

                  Defendants-Appellees.

Before: HURWITZ, OWENS, and LEE, Circuit Judges.

         The Memorandum Disposition, filed on October 28, 2019, and reported at

782 F. App’x 639 (9th Cir. 2019), is amended as follows:

         At 782 F. App’x at 639, all text, starting with the paragraph beginning with

 through the final paragraph concluding

with  is deleted.

Footnote 1 remains and follows the second full paragraph at 782 F. App’x at 639,

ending with 556 U.S. 662, 679, 129 S.Ct. 1937, 173

L.Ed.2d 868 (2009).>.

         A clean copy of the amended memorandum disposition is attached to this

order.
         There has been no timely petition for panel rehearing or petition for

rehearing en banc. No further petitions for rehearing or rehearing en banc may be

filed.




                                            2
                           NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        DEC 5 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SEAN HALL, doing business as Gimme              No.    18-55426
Some Hot Sauce Music, an individual;
NATHAN BUTLER, doing business as                D.C. No.
Faith Force Music, an individual,               2:17-cv-06882-MWF-AS

                Plaintiffs-Appellants,
                                                AMENDED MEMORANDUM*
 v.

TAYLOR SWIFT, an individual; et al.,

                Defendants-Appellees.

                  Appeal from the United States District Court
                      for the Central District of California
                 Michael W. Fitzgerald, District Judge, Presiding

                     Argued and Submitted October 15, 2019
                             San Diego, California

Before: HURWITZ, OWENS, and LEE, Circuit Judges.

      Sean Hall and Nathan Butler (together, Hall) appeal from the district court’s

dismissal under Federal Rule of Civil Procedure 12(b)(6) of their complaint against

Taylor Swift, Martin Sandberg, and Karl Schuster (together, Swift) alleging

copyright infringement. The complaint alleged that Swift’s hit song Shake It Off


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
(2014) illegally copied a six-word phrase and a four-part lyrical sequence from

Hall’s Playas Gon’ Play (2001). We have jurisdiction under 28 U.S.C. § 1291,

and we review de novo the district court’s dismissal under Rule 12(b)(6). See

Dougherty v. City of Covina, 654 F.3d 892, 897 (9th Cir. 2011). As the parties are

familiar with the facts, we do not recount them here. We reverse and remand.

      The district court dismissed the complaint based on a lack of originality in

the pertinent portions of Hall’s work. See Satava v. Lowry, 323 F.3d 805, 810 (9th

Cir. 2003) (“Any copyrighted expression must be ‘original.’ Although the amount

of creative input . . . required to meet the originality standard is low, it is not

negligible.” (citing Feist Publ’ns, Inc. v. Rural Tel. Serv. Co., Inc., 499 U.S. 340,

345, 362 (1991))); see also 1 Nimmer on Copyright § 2.05[B] (2017) (noting that

originality is established when “the work originates in the author” and “has a spark

that goes beyond the banal or trivial”). Even taking into account the matters of

which the district court took judicial notice, see United States v. Ritchie, 342 F.3d

903, 907-08 (9th Cir. 2003), Hall’s complaint still plausibly alleged originality.

See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).1

      REVERSED and REMANDED.




1
 Swift argues that this Court should affirm the district court’s decision on other
grounds. However, we decline to do so. The district court may consider Swift’s
alternative arguments on remand.

                                            2